Name: Council Regulation (EEC) No 1638/80 of 24 June 1980 on the system for guaranteeing the stabilization of earnings from certain commodities exported by the ACP States and the overseas countries and territories associated with the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 80 Official Journal of the European Communities No L 163/3 COUNCIL REGULATION (EEC) No 1638/80 of 24 June 1980 on the system for guaranteeing the stabilization of earnings from certain commodities exported by the ACP States and the overseas countries and territories associated with the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the recommendation from the Commission , Whereas Decision No 1 /80 of the ACP-EEC Council of Ministers of 18 January 1980 stipulates that the provisions concerning the system for the stabilization of export earnings contained in Title II , Chapter 1 of the ACP-EEC Convention of LomÃ © signed on 28 February 1975 shall remain applicable after 1 March 1980 or until 31 December 1980 , whichever is the earlier ; Whereas Decision 80/ 162/EEC (*) maintains in force after 1 March 1980 or until 31 December 1980, whichever is the earlier, the provisions applicable under Council Decision 76/568 /EEC of 29 June 1976 on the association of the overseas countries and territo ­ ries with the European Economic Community (2) ; Whereas Article 25 of the second ACP-EEC Conven ­ tion signed in LomÃ © on 31 October 1979 establishes a list of products covered by the system for the stabiliza ­ tion of export earnings provided for in Title II , Chapter 1 thereof ; Whereas it is necessary to adapt accordingly the notifi ­ cation system provided for in Regulation (EEC) No 2478/77 (3 ) so as to allow the Commission to obtain the necessary data as from 1 January 1980 with' a view to the implementation of this stabilization system ; whereas the said Regulation should be repealed to that end ; Whereas this stabilization system should be extended to cover the overseas countries and territories associ ­ ated with the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 February 1980 , Member States shall forward to the Commission before the end of each month a statement of all the products listed in Annex I imported during the previous month :  from the ACP States listed in Annex II ,  from the countries and territories listed in Annex III . Article 2 The statement referred to in Article 1 shall give details of all products :  which are put into free circulation in the Member State concerned,  which are brought under the inward processing arrangements in that State for subsequent re-expor ­ tation in the form of compensating products . Article 3 The statement referred to in Article 1 shall show the country of origin of the products, according to the common geographical code in force, the quantities imported and the cif values of these imports in the national currencies of the Member States or in Euro ­ pean units of account. Article 4 Regulation (EEC) No 2478/77 is hereby repealed . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1980 . For the Council The President S. FORMICA (&gt;) OJ No L 35, 12 . 2 . 1980, p. 26 . (2 ) OJ No L 176, 1 . 7 . 1976, p. 8 . (3 ) OJ No L 287, U. 11 . 1977, p. 1 . No L 163/4 Official Journal of the European Communities 28 . 6 . 80 ANNEX I Products referred to in Article 1 NIMEXE code 1 . Groundnuts, shelled or not 12.01-31 to 12.01-35 2 . Groundnut oil 15.07-74 and 15.07-87 3 . Cocoa beans 18.01-00 4 . Cocoa paste 18 03-10 to 18.03-30 5 . Cocoa butter 18.04-00 6 . Raw or roasted coffee 09.01-1 1 to 09.01-17 7. Extracts, essences or concentrates of coffee 21.02-11 to 21.02-15 8 . Cotton, not carded or combed 55.01-10 to 55.01-90 9 . Cotton linters 55.02-10 to 55.02-90 10 . Coconuts 08.01-71 to 08.01-75 1 1 . Copra 12.01-42 12. Coconut oil 15.07-29, 15.07-77 and 15.07-92 13 . Palm oil 15.07-19, 15.07-61 and 15.07-63 14 . Palm nut and kernel oil 15.07-31 , 15.07-78 and 15.07-93 15 . Palm nuts and kernels 12.01-44 16 . Raw hides and skins 41.01-11 to 41.01-95 17 . Bovine cattle leather 41.02-05 to 41.02-98 18 . Sheep and lamb skin leather 41.03-10 to 41.03-99 19 . Goat and kid skin leather 41.04-10 to 41.04-99 20 . Wood in the rough 44.03-20 to 44.03-99 21 . Wood roughly squared or half-squared, but not further manufactured 44.04-20 to 44.04-98 22. Wood sawn lengthwise, but not further prepared 44.05-10 to 44.05-79 23 . Fresh bananas 08.01-31 24. Tea 09.02-10 to 09.02-90 25. Raw sisal 57.04-10 26 . Vanilla 09.05-00 27. Cloves  whole fruit, cloves and stems 09.07-00 28 . Sheep's or lambs' wool , not carded or combed 53.01-10 to 53.01-40 29 . Fine animal hair of Angora goats  mohair 53.02-95 30 . Gum arabic 13.02-91 31 . Pyrethrum  flowers , leaves , stems, peel and roots ; saps and extracts from pyrethrum 12.07-10 and 13.03-15 32. Essential oils, not terpeneless , of cloves , of niaouli and of ylang-ylang 33.01-23 33 . Sesame seed 12.01-68 34. Cashew nuts and kernels 08.01-77 35 . Pepper 09.04-11 and 09.04-70 36. Shrimps and prawns 03.03-43 37. Squid 03.03-68 38 . Cotton seeds ex 12.01-98 39 . Oil-cake 23.04-01 to 23.04-99 40 . Rubber 40.01-20 to 40,01-60 41 . Peas 07.01-41 to 07.01-43, 07.05-11 , 07.05-19 and 07.05-61 42. Beans 07.01-45 to 07.01-47, 07.05-25 and 07.05-65 43 . Lentils 07.05-30 and 07.05-70 44. Iron ore (ores, concentrates, and roasted iron pyri ­ tes) 26.01-12 to 26.01-18 28 . 6 . 80 Official Journal of the European Communities No L 163/ 5 ANNEX II ACP States referred to in Article 1 1 . African States Mauritania , Mali , Upper Volta, Niger, Senegal , Ivory Coast, Togo, Benin , Cameroon , Chad, Central Africa , Gabon , Congo, Rwanda, Burundi , Somalia, Zaire , Kenya , Uganda, Tanzania , Botswana, Lesotho, Swaziland, Gambia, Ghana, Malawi , Nigeria , Sierra Leone, Zambia, Ethiopia , Guinea , Equatorial Guinea, Guinea Bissau , Liberia , Sudan , Cape Verde , Sao Tome and Principe , Jibuti . 2 . Caribbean States Barbados, Guyana, Jamaica, Bahamas, Grenada , Trinidad and Tobago, Surinam, Dominica, St Lucia , St Vincent . 3 . Pacific States Fiji , Western Samoa, Tonga, Papua New Guinea , Tuvalu , Kiribati , Solomon Islands . 4 . Indian Ocean States Madagascar, Mauritius , the Comoros , Seychelles . No L 163/6 Official Journal of the European Communities 28 . 6 . 80 ANNEX III Countries and territories referred to in Article 1 1 . Overseas countries of the Kingdom of the Netherlands  Netherlands Antilles (Aruba, Bonaire , Curasao, St Martin , Saba , St Eustatius). 2. Overseas territories of the French Republic  New Caledonia and dependencies ,  Wallis and Futuna Islands ,  French Polynesia,  French Southern and Antarctic Territories . 3 . Territorial collectivity of the French Republic  Mayotte . 4 . Overseas countries and territories of the United Kingdom of Great Britain and Northern Ireland  Belize ,  Associated States in the Caribbean (Anguilla, Antigua, St Kitts- Nevis),  Cayman Islands,  Falkland Islands and dependencies ,  Turks and Caicos Islands,  British Virgin Islands,  Monserrat,  Pitcairn ,  St Helena and dependencies ,  British Antarctic territory,  British Indian Ocean territory . 5 . Country having special relations with the United Kingdom of Great Britain and Northern Ireland  Brunei . 6 . Anglo-French Condominium of the New Hebrides